Citation Nr: 1014084	
Decision Date: 04/14/10    Archive Date: 04/29/10

DOCKET NO.  06-10 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1. Entitlement to a rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).  

2. Entitlement to a compensable rating for tinea cruris with 
tinea pedis.

3. Entitlement to service connection for a lung condition as 
secondary to herbicide exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to July 
1971, including 11 months in Vietnam; he was awarded the 
Combat Infantryman's Badge (CIB) and the Purple Heart. 

This matter comes before the Board of Veterans' Appeals 
(Board) from October 2004 and May 2007 rating decisions of a 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Jackson, Mississippi. 

The issues of entitlement to service connection for a lung 
condition (to include asthma and bronchitis), also claimed as 
due to herbicide exposure, is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. Throughout the rating period on appeal, the Veteran's 
service-connected PTSD is currently manifested by 
occupational and social impairment with reduced reliability 
and productivity; the occupational and social impairment from 
the disability does not more nearly approximate deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood; nor is it shown to have caused 
him to experience total occupational and social impairment.  

2. The Veteran's skin condition is manifested by an 
intermittent scaly macerated skin between the toes, and 
occasional scaling and/or blistering of the buttock area, all 
of which covers less than 1 percent of the entire body, and 
affects none (0 percent) of the exposed areas.  




CONCLUSIONS OF LAW

1. Throughout the rating period on appeal, the criteria for a 
50 percent schedular rating for PTSD, but no greater, are 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, 
Diagnostic Code 9411 (2009).

2. The criteria for a compensable rating for skin disorder of 
the feet (tinea pedis) have not been met.  38 U.S.C.A. § 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 4.7, 4.118, Diagnostic Code 7813 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied. See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in 
April 2004, August 2006, and May 2008 provided the Veteran 
with an explanation of the type of evidence necessary to 
substantiate his claims, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  One of the letters of 
August 2006 also provided the appellant with information 
concerning the evaluation and effective date that could be 
assigned should his claims be granted, pursuant to Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  VA has no outstanding 
duty to inform the Veteran that any additional information or 
evidence is needed.

Not all of the Veteran's duty-to-assist letters were provided 
before the adjudication of his claims.  However, after he was 
provided the letters he was given a full opportunity to 
submit evidence, and his claims were subsequently 
readjudicated.  He has not claimed any prejudice as a result 
of the timing of the letters, and the Board finds no basis to 
conclude that any prejudice occurred.  Any notice defect in 
this case was harmless error.  The content of the aggregated 
notices, including the notice letters subsequently issued, 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After VA provided this notice, the 
Veteran communicated on multiple occasions with VA, without 
informing it of pertinent evidence.  The Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  For all of these reasons, the Board concludes that 
the appeal may be adjudicated without a remand for further 
notification.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained . His 
post service treatment records have been obtained.  He was 
afforded the opportunity for a personal hearing.  He has been 
afforded multiple VA examinations.  The Board does not have 
notice of any additional relevant evidence which is available 
but has not been obtained.  For the foregoing reasons, the 
Board concludes that all reasonable efforts were made by the 
VA to obtain evidence necessary to substantiate the Veteran's 
claims.  Therefore, no further assistance to the Veteran with 
the development of evidence is required.

I. Increased Ratings

Ratings for service-connected disabilities are determined by 
comparing the symptoms the Veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as practically can be 
determined, on average impairment in earning capacity. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher rating is assigned 
if the disability more closely approximates the criteria for 
the higher rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2009).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2009).  
Also, when making determinations as to the appropriate rating 
to be assigned, VA must take into account the Veteran's 
entire medical history and circumstances. 38 C.F.R. § 4.1 
(2009); Schafrath v. Derwinski, 1 Vet. App. 589 (1995). The 
Board will also consider entitlement to staged ratings to 
compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the claim on appeal. Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

1. PTSD

Again, this matter has come before the Board on appeal from a 
May 2007 rating decision in which the RO continued a 10 
percent evaluation for the Veteran's service-connected PTSD.  
The Veteran perfected a timely appeal with regard to that 
rating decision.  While the appeal was pending, the RO issued 
a November 2007 rating decision which, in part, assigned a 30 
percent evaluation for the Veteran's service-connected PTSD.  
As the 30 percent rating does not represent the highest 
possible benefit the issue remains in appellate status. AB v. 
Brown, 6 Vet. App. 35, 38 (1993).

PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 
9411, which provides that a 30 percent evaluation is 
warranted for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent evaluation is warranted where there is evidence 
of total occupational and social impairment due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living; disorientation to time or place; memory loss 
for names of close relatives, own occupation or own name.  

One factor to be considered is the Global Assessment of 
Functioning (GAF) score which is a scale reflecting the 
"psychological, social and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders, Fourth Edition (DSM IV), page 
32].  A GAF Score of 11 to 20 indicates that there is some 
danger of hurting oneself or others (e.g., suicide attempts 
without clear expectation of death; frequently violent; manic 
excitement), or an occasional failure to maintain minimal 
personal hygiene, or gross impairment in communication.  A 
GAF score of 21 to 30 indicates that behavior is considerably 
influenced by delusions or hallucinations, or serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acting grossly inappropriately, suicidal 
preoccupation), or an inability to function in almost all 
areas (e.g., stays in bed all day; no job, home, or friends).  
A GAF Score of 31 to 40 indicates some impairment in reality 
testing or communication (e.g., speech at times illogical, 
obscure, or irrelevant), or where there is major impairment 
in several areas such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work).  A GAF of 
41 to 50 indicates serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., few friends, unable to keep a job).  A GAF 
of 51 to 60 indicates moderate symptoms (e.g., flattened 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  A GAF of 61 to 70 indicates some mild 
symptomatology (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or social 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, with some 
meaningful interpersonal relationships.  

While the Rating Schedule does indicate that the rating 
agency must be familiar with the DSM IV, it does not assign 
disability percentages based solely on GAF scores.  See 38 
C.F.R. § 4.130.  Accordingly, GAF scores do not automatically 
equate to any particular percentage in the Rating Schedule.  
Rather, they are but one factor to be considered in 
conjunction with all the other evidence of record.  

Facts 

The Veteran claims that he is entitled to a higher rating for 
his service-connected PTSD.  The Veteran's PTSD is rated as 
30 percent disabling under Diagnostic Code 9411.  

A July 2006 VA treatment record notes that the Veteran was 
feeling a "little depressed," and that he was experiencing 
sleep disturbances, nightmares, and intrusive thoughts 2 to 3 
times per week.  He reported that he did not like to be in 
crowds and that loud noises bothered him.  There were 
observable crying spells. The Veteran reported that he has a 
refrigerator business that his son runs for him, but that he 
works part-time picking up supplies.  He stated that he 
enjoys taking pictures, and going to friend's pond to sit.  
He reported that he socializes on occasion, travels, and 
attends church.  Objectively, there was no evidence of 
thought disorder, hallucinations, delusions, or mania.  He 
was casually groomed and cooperative; his mood was depressed 
and affect was appropriate to stated mood.  Speech was non-
pressured, coherent, and goal directed.  Thought process was 
linear and no evidence of hallucinations, delusions, or 
psychotic features.  He denied any thoughts, plans, or intent 
of harming himself or others.  

An August 2006 VA treatment note indicates that his 
prescription medication appeared to help decrease crying 
spells, ruminating thoughts, and insomnia.  He continued to 
have intrusive thoughts about Vietnam and nightmares.  He was 
hypervigilent and stated that he did not like to be in 
crowds.  Objectively, his affect was appropriate to stated 
mood; speech was coherent and goal directed; thought process 
was linear; and there was no evidence of auditory/visual 
hallucinations, or suicidal/homicidal ideation.  

A September 2006 treatment note indicates that the newly 
prescribed medication as helping with intrusive thoughts of 
Vietnam and tearful episodes.  He continued to have sleep 
disturbances and nightmares.  He reported that he isolates 
himself most of the time.  He stated that his relationships 
have suffered because of his symptoms and that he becomes 
irritable and verbally aggressive at times.  He reported 
increased start reflex and frequent crying spells.  The 
Veteran was noted as being guarded, but cooperative.  He 
cried when talking about his Vietnam experiences, and he 
appeared sad and hypervigilent.  His affect was blunted and 
there was no spontaneous smiling.  He denied hallucinations 
and suicidal/homicidal ideation.  His speech was slow, but 
coherent and goal directed.  Judgment was fair but insight 
was poor.  

A November 2006 VA treatment note reflects much of the same 
subjective symptomatology as outlined above.  Objectively, 
the Veteran was guarded and cried when speaking about 
Vietnam.  He seemed to be sad and hypervigilent.  His affect 
was blunt, but he denied homicidal/suicidal ideation or 
hallucinations.  His judgment was fair, but insight was poor.  

A December 2006 VA examination report notes that the Veteran 
continued to have intrusive thoughts and flashbacks about his 
combat experiences in Vietnam.  He also reported episodes of 
insomnia, nightmares, frequently angry outbursts, and social 
isolation.  He indicated that he felt "down and out" most 
of the time, and that he frequently cried, but he denied any 
current or past suicidal/homicidal ideation.  He reported 
that he takes prescription medication for depression which 
sometimes helps.  His symptoms were described as occurring 
daily, and moderate to severe in nature.  He further 
identified health and financial problems as his current major 
stressors.  

Mental status examination of the Veteran at that time 
revealed that he was well-groomed, cooperative, but very 
tense and tearful when speaking about Vietnam.  His affect 
was restricted; thought process was goal directed and 
coherent; he denied any suicidal/homicidal ideation or plan; 
there was no evidence of obsessions/compulsions, psychosis, 
or auditory/visual hallucinations.  Memory was grossly 
intact, and insight and judgment were fair.  

The examiner concluded by noting that the Veteran's overall 
quality of life was compromised secondary to his physical 
health problems and PTSD symptoms.  He was described as being 
able to participate in meaningful interpersonal relationships 
with family only; otherwise, he is socially isolated. With 
respect to employment, the examiner noted that the Veteran 
was essentially retired.  He was considered employable in a 
relatively low stress position, as there was no observable 
impairment in thought processes or communication skills. A 
GAF score of 55 was assigned, reflecting moderate impairment 
in industrial and social functioning.  

A February 2007 VA treatment noted indicates that his 
medication had helped to decrease intrusive thoughts, but 
that he continued to have Vietnam-related nightmares.  Mental 
examination status revealed that he was guarded, but 
cooperative, and he did cry when discussing his Vietnam 
experiences.  He denied hallucinations.  His speech was slow; 
he did not appear paranoid; and judgment was fair, but 
insight was noted as poor.  

An August 2007 VA treatment report notes continued sleep 
disturbances.  He stated that he did not like to be in 
crowds; that he was quick to get angry; and that he spends 
most of the day alone.  He did report that he heard a voice 
telling him to hurt himself but that he has never listened to 
the voice.  Based on the Veteran's report of hearing voices, 
his medications were changed. 

A September 2007 VA treatment note show that the Veteran 
reported hearing a voice telling him "it's not worth it."  
He also reported sleep disturbances, depression, crying 
spells, anxiety, and irritability.  He stated that he 
isolates himself during the day, but that he continues to 
work part time for his business.  The assessment was chronic 
PTSD, with sleep disturbances and hearing voices. 

An February 2008 VA examination report notes that the Veteran 
reported feeling more stressed and depressed than he did one 
year ago.  He indicated that he did not want to get up and 
get dressed on many days, and that he is not interested in 
doing anything.  He reported continued sleep disturbances, 
but noted that medication helps on occasion.  He also 
reported continued nightmares, flashbacks, and anxiety when 
around others.  He stated that he "tries not to think about 
suicide or bad things like that."  He does go to church, and 
he goes to his girlfriend's house on occasion.  He reported 
that he gets anxious and angry around others, and that he 
spends most of his time alone in his bedroom watching TV.  
The PTSD symptoms were described as occurring daily, chronic, 
and moderate to severe in nature.  With respect to 
employment, the Veteran reported that he still works part-
time getting supplies for his refrigeration business, but 
that he stopped working everyday because he had increasing 
difficulty dealing with customers.  He reported that he is 
not getting out or helping his son with the business as much 
as he used to and that he prefers to stay in his house. 

Mental status examination revealed that he was cooperative 
but very tense and sat stiffly in his chair.  His psychomotor 
activity was decreased and eye contact was minimal.  The 
Veteran described his mood as depressed and stressed, and his 
affect was appropriate to stated mood.  Speech was coherent, 
quiet, and he used few words to answer questions.  Thought 
processes and content were coherent and goal directed; he 
denied suicidal/homicidal ideation; there was no evidence of 
obsessions/compulsions, or psychosis; he denied 
hallucinations.  Memory was grossly intact, and insight and 
judgment were fair.  A GAF score of 50 was assigned, 
reflecting moderate to severe impairment.  The examiner noted 
that his overall quality of life was compromised secondary to 
his physical health problems and PTSD symptoms.  The Veteran 
reported that he was more socially isolated now that he was 
one year ago, and that he was only able to participate in 
meaningful interpersonal relationships with family.  There 
was also a history of poor coping skills and an inability to 
tolerate stressful situations resulting in impulsive 
behavior.  Again, the Veteran stated that he was essentially 
retired, but that his depression affected his motivation, 
concentration, and work performance.  The Veteran was 
considered employable, but only in a relatively low stress 
positions in which any requirement for contact with others 
was limited. 

Analysis

The evidence reported above reflects that the Veteran has 
exhibited some PTSD symptoms that are enumerated among the 
criteria of both the 30 percent and 50 percent ratings 
throughout the appeal period.  While further medical inquiry 
could be conducted with a view towards resolution of this 
question, it is doubtful that such research would assist the 
Board in its inquiry.  See e.g., Mittleider v. West, 11 Vet. 
App. 181, 182 (1998) (Observing that when it is not possible 
to separate the effects of a service-connected condition and 
a non-service-connected condition, the provisions of 38 
C.F.R. § 3.102 mandates that reasonable doubt on any issue 
was to be resolved in the veteran's favor, and that all signs 
and symptoms be attributed to the service-connected 
condition).  

Affording the Veteran the benefit of the doubt on the 
question of the severity of the PTSD disability the Board 
finds that there is enough evidence to support a schedular 
evaluation of 50 percent for the Veteran's PTSD since his 
July 2006 claim for an increased evaluation.  

As set forth above, during the appeal period, the GAF scores 
have ranged from 55 assigned in December 2006, to 50 assigned 
in February 2008.  A score of 55 denotes moderate severity, 
while a score of 50 indicates serious symptoms.  The 
corresponding medical evidence shows that the Veteran's PTSD 
symptomatology was severe enough to result in social 
isolation, anxiety, depressed mood, chronic sleep impairment, 
difficulty controlling mood/irritability and problems with 
interpersonal relationships.  The Veteran has also reported 
increased impulsive behavior, difficulties coping with his 
job (i.e., motivation, concentration, and performance 
problems), and thoughts of hurting himself due to "voices."  
The December 2006 and February 2008 examiners both described 
his symptoms as chronic and moderate to severe in nature, and 
noted that his overall quality of life was compromised due to 
his PTSD symptoms, which include occupational/social 
impairment with reduced productivity, disturbances of 
motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships.  These 
PTSD symptoms more closely approximate the criteria for a 50 
percent evaluation.

However, the Veteran is not entitled to an evaluation in 
excess of a 50 percent schedular rating at any time.  The 
evidence of record does not indicate that he suffers from 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood.  While the Veteran has evidenced anxiety 
and depression, some disturbances of motivation and mood, and 
some difficulty in establishing and maintaining effective 
work and social relationships, the evidence of record shows 
that the Veteran has, by his own account, maintained his job, 
albeit on a part-time basis, and that he has regularly 
appeared for treatment without any serious complaints.  He 
has also been found to participate in meaningful 
interpersonal relationships with his girlfriend, daughter, 
and other family members.  And while the Veteran prefers to 
stay socially isolated, he still goes to church, exercises, 
and leaves the house to obtain supplies for his refrigeration 
business.  

Furthermore, the objective findings of the Veteran's VA 
outpatient treatment and the reports of the VA psychiatric 
examinations of record contain no evidence that the Veteran's 
symptoms were ever so incapacitating as to result in total 
occupational and social impairment.  Nor has the Veteran 
himself reported such incapacitation.  While the evidence 
does indicate that the Veteran has demonstrated some symptoms 
contemplated by the criteria for a 70 percent rating 
evaluation, such as occasional suicidal ideation, and reports 
of auditory hallucinations (voices), these symptoms were 
sporadic in nature and the record reflects equal periods 
during which the Veteran reported no such symptoms.  
Moreover, there is no indication the Veteran ever had any 
intent or plan to act in relation to hearing a voice.  He has 
never presented with rage during treatment visits.  At all 
times, the Veteran has been found to be oriented times four, 
capable of expressing himself in a coherent and logical 
manner, and he has retained good communication skills, 
although he remained quiet at times.  Despite some 
significant psychiatric symptoms, the Veteran's speech 
behavior have essentially been appropriate.  In addition, 
while the Veteran has reported social isolation, he has been 
able to maintain his relationship with his long-time 
girlfriend, and has owned an air conditioning/refrigeration 
business for a number of years.  He has also been able to 
maintain his personal hygiene and other activities of daily 
living.  Therefore a 50 percent evaluation, but no more, is 
warranted under the applicable rating criteria. 

Finally, the Board acknowledges those lay statements 
submitted by the Veteran and his girlfriend which reflect 
sleep disturbances, nightmares, and increased PTSD 
symptomatology.  The Veteran and his girlfriend are competent 
to report his symptoms.  However, the Board finds that these 
lay opinions, alone, do not provide a sufficient basis upon 
which to make a determination as to the degree of impairment 
due to PTSD.  Rather, the must weigh and assess the 
competence and credibility of all of the evidence of record, 
to include the objective findings, as it has done above.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992); See 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); 
Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); See 
Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has considered whether a 
staged rating is appropriate.  As reflected in the decision 
above, the Board did not find variation in the Veteran's PTSD 
symptomatology or clinical findings that would warrant the 
assignment of any staged ratings for the PTSD disability.  

Extraschedular Consideration

Notwithstanding the above discussion, a rating in excess of 
the assigned 50 percent schedular evaluation for the 
Veteran's service-connected PTSD disability may be granted 
when it is demonstrated that the particular disability 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).

The Board finds no evidence that the Veteran's service-
connected PTSD disability addressed above has presented such 
an unusual or exceptional disability picture at any time as 
to require consideration of an extraschedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b).  The 
schedular rating criteria are designed to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  38 
U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1.

The Board finds that there is no evidence that the schedular 
evaluation in this case (50 percent) is inadequate.  As 
discussed above, there are higher ratings for the Veteran's 
PTSD disability, but the required manifestations have not 
been shown in this case.  The Board further finds that no 
evidence has been presented suggesting an exceptional 
disability picture in this case.  The Veteran has not 
required any hospitalization or extended treatment for his 
service-connected PTSD disability, and he has not 
demonstrated marked interference with employment due to such 
disability.  In fact, he has remained employed, albeit on a 
part-time basis, as the owner of his own air 
conditioning/refrigeration business throughout the course of 
his appeal.

There is no objective evidence of any symptoms due to the 
service-connected PTSD disability that are not contemplated 
by the pertinent rating criteria.  Consequently, the Board 
concludes that referral of this case for consideration of the 
assignment of an extraschedular rating is not warranted.  See 
Floyd v. Brown, 8 Vet. App. 88, 96 (1996); Bagwell v. Brown, 
9 Vet. App. 337, 338-339 (1996).  (When evaluating an rating 
claim, it is well established that the Board may affirm an 
RO's conclusion that a claim does not meet the criteria for 
submission for an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1), or may reach such a conclusion on its own.)

In reaching its conclusions above, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  
However, because the preponderance of the evidence is against 
an evaluation in excess of 50 percent, the benefit-of-the-
doubt doctrine is inapplicable.  See Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001).

2. Compensable Rating for Skin Disorder (Tinea Pedis and 
Tinea Cruris)

The Veteran contends that he is entitled to a compensable 
rating for his service-connected skin disorder because it is 
more severe than contemplated by the noncompensable rating.  
Specifically, he complains of having a near-constant fungus 
on both feet and blisters over the buttocks and below the 
coccyx.  He reports that these skin conditions are 
accompanied by flare-ups several times per month. 

The Veteran's service-connected tinea pedis and tinea cruris 
are rated as noncompensable throughout the period on appeal 
under 38 C.F.R. § 4.118, Diagnostic Code 7813.  Under that 
code, dermatophytosis should be rated as disfigurement of the 
head face or neck (Diagnostic Code 7800), scars (Diagnostic 
Codes 7801-7805), or dermatitis (Diagnostic Code 7806), 
depending on the predominant disability.  

In this case, the Veteran's service connected disability is 
not productive of scars or disfigurement.  The Board notes 
that the Veteran's original complaints in service involved 
his feet, anterior shins, and groin area, although recent 
examination shows complaints are mostly limited to the feet 
and buttocks. 

Under Diagnostic Code 7806, a 60 percent evaluation is 
warranted if the dermatitis covers more than 40 percent of 
the entire body, more than 40 percent of exposed areas are 
affected, or if constant or near-constant systemic therapy 
such as corticosteroids or other immunosuppressive drugs have 
been required during the past 12-month period.  Dermatitis 
covering 20 to 40 percent of the entire body, affecting 20 to 
40 percent of exposed areas, or requiring systemic therapy 
such as corticosteroids or other immunosuppressive drugs for 
a total duration of six weeks or more, but not constantly, 
during the past 12-month period warrants a 30 percent 
evaluation.  Dermatitis covering at least 5 percent, but less 
than 20 percent, of the entire body; affecting at least 5 
percent, but less than 20 percent, of exposed areas; or 
requiring intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of less than six weeks during the past 12-month 
period warrants a 10 percent evaluation.  Dermatitis covering 
less than 5 percent of the entire body, affecting less than 5 
percent of exposed areas; and requiring no more than topical 
therapy during the past 12-month period warrants a 
noncompensable evaluation.  38 C.F.R. § 4.118, Diagnostic 
Code 7806.

In a November 2006 VA examination report, the Veteran 
complained of blisters between his toes and in the lower 
sacral area of the buttocks.  He reported flare-ups 
approximately 2-3 times per month.  His present medication 
was a Clotrimazole cream (1%) topical cream which he applied 
daily.  He also applies an over-the-counter peroxide solution 
several times a week.  He reported no symptoms other than 
itching.  

On examination of the skin, there was a small blister noted 
above the left buttock which appeared to be tinea.  There 
were not other lesions seen at that time.  No scarring was 
noted.  On the 4th and 5th toes, bilaterally, there were areas 
of whitish discoloration consistent with fungal infection, 
but there were no evidence of blistering, scarring, or any 
other abnormalities noted on the feet.  The area involved was 
0 percent of the exposed are and less than 1 percent of the 
entire body surface area.  The pertinent diagnoses were tinea 
cruris and tinea pedis.  The examiner again noted that there 
was no scarring or disfigurement secondary to these 
conditions, and they resulted in no functional impairment.  

A July 2007 VA treatment note shows that the tinea was 
stable.  

An August 2007 VA treatment note shows that the Veteran 
presented with complaints of an intermittent rash on his 
buttocks.  The diagnostic impression was herpes simplex.  

A February 2004 VA examination report shows that the Veteran 
continued to complain of blisters over his toes and buttocks.  
He denied any permanent relief from the topical cream 
(Clotrimazole 1%).  He reported 2 to 3 flare-ups per month, 
lasting 3 to 4 days.  He denied being followed for the skin 
condition and denied any additional treatment.  He also 
denied any systemic problems associated with the skin 
condition.  Functionally, the Veteran was noted as 
independent in activities of daily living, transfers, and 
ambulation.  

Upon examination of the skin, the buttocks were smooth and 
without scarring.  There were areas of hyperpigmentation in 
the groin and buttocks areas; however, there was no active 
disease.  There was a 1 inch by 1 inch "patch" on the right 
inner thigh, but it was without crusting, scaling, or 
inflammation.  There was no disfigurement noted.  The 
examiner concluded that 0 percent exposed areas were affected 
and less than 1 percent of the entire body area was affected.  

With respect to the feet, there were deformities, calluses, 
or swelling of either foot.  There was no pain or tenderness 
noted; however, scaling was present.  There was no scarring 
or disfigurement.  Again, a whitish discoloration was noted 
between the little and 4th toes on each foot.  There was no 
other active disease of the other toes.  The affected area of 
the entire body was less than 1 percent and 0 percent of 
exposed body area was affected.  The diagnostic impression 
was mild tinea pedis and mild tinea cruris. 

VA treatment records from January 2008 to April 2008 show 
continued treatment for herpes simplex (non-service 
connected) and tinea.  Notably, physical examination of the 
Veteran's feet and groin area during this time period 
revealed no scaling.  In February 2008 the Veteran reported 
some improvement of the tinea pedis with castellani's paint.  
Lamisil cream was also prescribed at that time.  A VA 
treatment record dated later that month indicated that the 
tinea pedis had improved.  Examination of the buttocks 
revealed no ulcers, erosion, or vesicles.  There was still 
some maceration between the 3rd, 4th, and 5th toes, 
bilaterally, but with less irritation.

After reviewing the medical evidence of record and 
considering the Veteran's contentions, the Board finds that 
the Veteran's service-connected tinea pedis and tinea cruris 
are appropriately rated as noncompensable throughout the 
evaluation period.  In this regard, the tinea pedis and tinea 
cruris have never required systemic therapy such as 
corticosteroids or other immunosuppressive drugs.  Only 
topical creams have been prescribed.  Moreover, the 
disability does not cover the entire surface of each foot, 
toe, buttock, or thigh.  In fact, the November 2006 and 
February 2008 VA examiners both found that 0 percent exposed 
area was affected, and less than 1 percent of the entire body 
was affected by the skin disorder  As such, it cannot be said 
to cover at least five percent, but less than 20 percent of 
the entire body.  Therefore, a higher, 10 percent rating, is 
not warranted.  It is briefly noted that throughout the time 
period on appeal, the Veteran was also being treated for 
another skin condition that resulted in an emergency room 
visit and other follow-up treatment as described in VA 
records dated January 2008 to February 2008.  However, the 
resulting skin condition was expressly attributed to herpes 
simplex virus, a condition for which the Veteran is not 
service connected.   


ORDER

Through out the time period on appeal, a schedular evaluation 
of 50 percent, but not more, for the service-connected PTSD 
disability is granted. 

A compensable rating for a skin disorder (tinea pedis and 
tinea cruris) is denied.


REMAND

The Veteran claims that he is entitled to service connection 
for a lung condition (also claimed as asthma and bronchitis) 
either on a direct basis, or as a result of exposure to 
herbicides.  He specifically complains of shortness of 
breath, wheezing, fatigue, coughing, and sneezing.  He has 
been variously diagnosed with asthmatic bronchitis, or 
bronchitis.  He also contends that he has a "spot" on his 
lungs.  

With regard to the claim on a direct basis, the service 
treatment records are negative for complaints or findings 
with respect to a lung condition, to include asthma and 
bronchitis.  However, post-service private treatment records 
show isolated episodes of treatment for bronchitis 
(asthmatic) beginning in 1973.  In September 1989, the 
Veteran was treated for respiratory symptoms, including 
shortness of breath, runny nose, wheezing, and coughing.  
Pulmonary function testing was considered as a possibility at 
that time if symptoms did not improve.  An October 1989 
record reflects similar complaints of wheezing.  In December 
1996, he was again treated for bronchitis and wheezing.  He 
was prescribed an inhaler.  

A July 2004 VA treatment note shows that the Veteran 
complained of productive cough with sputum.  The impression 
was bronchitis and sinusitis.  A CT scan of the chest/lungs 
was stable, but revealed small pleural based densities.  
Small pleural nodules in both lungs were also noted, but also 
unchanged from a prior CT scan conducted in December 2004.  
There was no evidence of hilar or mediastinal 
lymphadenopathy.  No new lung abnormalities were noted. 

In July 2005, the Veteran was apparently scheduled for a 
pulmonary function test (PFT), but was unable to complete the 
testing due to chest discomfort.  He complained of occasional 
shortness of breath, wheezing, and pleuratic pain with cough.  
Chronic sinusitis was the impression.  A January 2006 follow-
up treatment note indicates that the Veteran complained of 
sinus congestion and getting "short winded" with activity.  

In August 2006 PFT results indicated a normal spirometry with 
mild impairment in oxygenation.  A November 2006 VA treatment 
record shows that the Veteran complained of fever, cough, and 
runny nose.  The impression was upper respiratory infection.  
A February 2007 VA treatment record reflects continued 
complaints of shortness of breath, wheezing, cough, and other 
related symptoms.  A CT of the chest in August 2007 revealed 
that previously described densities remained unchanged and 
that there was no evidence of any lung malignancy.  

It is noted that both the Veteran and his wife have submitted 
statements indicating that the Veteran has been suffering 
from chronic breathing problems since his separation from 
active service in 1971.  See Statement from G. Jones, March 
2006.  They are competent to report such symptomatology.  
Moreover, the record contains medical evidence of treatment 
for respiratory problems shortly after service in 1973.  Such 
treatment and symptoms have continued to the present day. 

Based on the foregoing, the Board finds that additional 
development is necessary in connection with the Veteran's 
claim for service connection for a lung disability, to 
include asthma and bronchitis.  Specifically, the Veteran 
meets the necessary criteria to warrant VA providing the 
Veteran with examinations in connection with his claim.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006) citing 38 
U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4) (2008).  
Examination for the claimed lung disabilities have not been 
provided previously during the appeal.

Accordingly, the case is REMANDED for the following action:


1. Schedule the Veteran for an examination 
by an appropriate specialist to determine 
whether he has a current respiratory/lung 
condition, to include chronic bronchitis 
and/or asthma, that is related to his 
military service.  The claims folder, to 
include a copy of this remand, must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination. The examination report must 
reflect that the claims folder was 
reviewed.

2. The examiner is asked to provide an 
opinion as to whether it is at least as 
likely as not (that is, a probability of 
50 percent or greater) that any current 
respiratory/lung disorder, to include 
bronchitis and/or asthma if diagnosed, 
began during the Veteran's military 
service or is related to any incident of 
such service, to include presumed exposure 
to herbicides. 

A comprehensive report, including complete 
rationales for all conclusions reached, 
must be provided.

3. Thereafter, the RO/AMC should 
readjudicate the issue on appeal.  If the 
determination remains unfavorable to the 
Veteran, he and his representative should 
be provided with a supplemental statement 
of the case (SSOC) that addresses all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered. The Veteran and 
his representative should be given an 
opportunity to respond to the SSOC prior 
to returning the case to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL D. MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals










 Department of Veterans Affairs


